DYER, Chief Justice
(dissenting).
As I view this case the issue here on appeal is whether there is any evidence in the record to support the finding of the chancellor the death of Gentry did not arise out of and in the course of his employment.
The evidence supports there is a lapse of seven hours between the time Gentry completed his last work of the day for his employer, at which time he was one hour from home. There is also evidence to support a finding he spent the greater part of this time on a mission of his own; that is, imbibing alcoholic beverages. The intoxication enters into the case not as a defense under T.C.A. § 50-910, but as an element to show the employee had, in fact, left his employment to go off on a mission of his own.
After proof of the above facts, there is proof Gentry returned to the highway, which was his normal route home and while traveling on this route he was killed in an accident. The question then is whether Gentry re-enters his employment so as to be entitled to workmen’s compensation benefits when he reaches his normal travel route home after having left his employment for a mission of his own.
In deciding this issue I think the evidence has to be viewed as a whole to determine if there is any material evidence to support the chancellor. I do not think there is any hard and fast rule that if an employee, after leaving his employment, returns to his normal travel route necessi*256tated by his employment he re-enters his employment.
In determining whether an employee has deviated from his employment and then returned, or has, in fact, abandoned his employment, at least for the day in question, the reasonableness of the deviation should be considered. In considering the reasonableness of the deviation, the time elements and the activities of the employee should be carefully examined and considered.
I think there is material evidence to support the. finding of the chancellor that the employee had, in fact, at least for the balance of the day in question, abandoned his employment to go off on a mission of his own, and that his death did not arise out of and in the course of his employment.
As I view the matter, willful misconduct under T.C.A. § 59-910 is not an issue in this case.
I respectfully dissent.
CRESON, J., joins in this dissent.